DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer, amendment, and response filed on 09/16/2021.
Claims 1-20 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 09/16/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.  









Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes distribution of digital media content outside of a geographical area.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 06/17/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Digital Content Protection. HDCP Deciphered.  (July 2008).  Retrieved online 04/06/2021.
https://www.digital-cp.com/sites/default/files/resources/HDCP_deciphered_070808.pdf
“Audiovisual content, including movies and TV, is increasingly disseminated in digital form on the Web, as well as on physical media. As a result, content providers are using various content protection technologies to prevent unauthorized uses. High-bandwidth Digital Content Protection (HDCP) protects the last stage in the distribution process, encrypting content transmitted over digital interfaces from set-top boxes, DVD players, personal computers and game consoles, to display devices such as high definition TVs. The consumer electronics industry has rapidly adopted HDCP for the High-Definition Multimedia Interface (HDMI). Manufacturers wishing to sell or distribute HDCP products must obtain HDCP licenses from Digital Content Protection (DCP), LLC, and are responsible for implementing products that meet the requirements of the HDCP License Agreement, Specification, Compliance Rules and Robustness Rules (Exhibit 1). DCP recommends implementers utilize HDCP authorized test centers to assist in meeting these requirements. This white paper describes the role of HDCP, how it protects content, and its use in different consumer devices. It also discusses HDCP licensing and product interoperability testing, and briefly outlines future developments.”

Greenwald.  The Best Ways to Stream Your Media. (March 4, 2011).  Retrieved online 11/01/2018.
https://www.pcmag.com/article2/0,2817,2380533,00.asp





Carlo Ratti et al. Mobile Landscapes: using location data from cell-phones for urban analysis.  (01 Jan 2005).  Retrieved online 07/25/2021.
http://senseable.mit.edu/papers/pdf/20050101_Pulselli_etal_MobileLandscapes_Equilibri.pdf
“The technology for determining the geographic location of cell phones and other hand-held devices is becoming increasingly available. It is opening the way to a wide range of applications, collectively referred to as Location Based Services (LBS) that are primarily aimed at individual users. However, if deployed to retrieve aggregated data in cities, LBS could become a powerful tool for urban analysis. This paper aims to review and introduce the potential of this technology to the urban planning community. In addition, it presents the ‘Mobile Landscapes’ project: an application in the metropolitan area of Milan, Italy, based on the geographical mapping of cell phone usage at different times of the day. The results enable a graphic representation of the intensity of urban activities and their evolution through space and time. Finally, a number of future applications are discussed and their potential for urban studies and planning is assessed.”

 LAU, KEVIN et al. OVER-THE-AIR DELIVERY OF METERING CERTIFICATES AND DATA. (WO 2008/005546 A2) 

PARKS, M JAY et al. (JP 2004/040772 A). “To provide digital rights management (DRAM) encryption and data protection for contents on a device without interactive authentication. A device 62 renders contents on a medium by obtaining a table 64 from a medium 61, obtaining a device key (DK) of the device 62 and an index value of such DK, indexing into an entry of the table based upon the obtained index value, selecting an encrypted secret from the indexed-into entry, applying the obtained device key (DK) to the encrypted secret to expose the secret, and applying the exposed secret to render the contents.”



James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        james.reagan@uspto.gov

571.273.6710 (Desktop Fax)